Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.  Claims 14-21, 23, and 25-26 are pending examination, claims 1-13 and 22 are withdrawn, claim 24 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-21, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04118168 (provided in 2/20/20 IDS; hereafter JPH) in view of Dany (US 2,819,889; hereafter Dany) and Robbin (DE102015006098; provided in 7/11/19 IDS; hereafter Robbin)

the conveyor system comprising a trolley (F) by means of which the workpiece (100) is conveyed through the treatment tunnel (10), wherein each trolley comprises a chassis (21)  and a securing device Fa) for at least one workpiece which are coupled together by means of a coupling device (Fb), and wherein outside the treatment tunnel a guidance zone (20) with a driving area for the chassis is present (See, for example, Fig 1-2, [0009-0010]).  
and further wherein a gas compartment, arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving area (See, for example, [0010-0012] and Fig 1). 
JPH teaches the gas compartment being positioned above a top portion of the guidance zone ( driving area) beneath the treatment tunnel (See, for example, Fig 1), but doesn’t explicitly teach the gas compartment being positioned between the underside of the floor and a top portion of the driving area.  Dany teaches a method of improving the sealing a conveyance slot through which an externally mounted conveyance means passes (See, for example, col 1 lines 15-20).  Dany like JPH similarly teaches wherein the sealing comprises the use of an air curtain (See, for example, col 2 lines 1-10).  Dany further teaches wherein the air curtain sealing means has been positioned between the outside wall of the treatment tunnel and the top portion (closest to said outside wall) of the driving area to achieve such improved sealing (See, for example, Fig 1-3, col 2 lines 1-31).  As both JPH and Dany are directed to sealing conveyance slots between treatment tunnels and guidance zones, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated positioning the gas compartment between the outside wall of the tunnel facing the 
JPH doesn’t explicitly teach passing a plurality of workpieces through the tunnel by mean comprising a plurality of trolleys.  Robbin similarly is concerned with providing barrier means between the treatment tunnel and the driving area to prevent passage of damaging materials there between (See, for example, Fig 4-6, [0053-0060]).  Robbin teaches the method for treating comprise passing a plurality of workpieces through a treatment tunnel by means of a conveyor system comprising a plurality of trolleys (See, for example, abstract, Fig 1-10, [0001]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated treating plurality of workpieces by  a conveyor system comprising a plurality of trolleys as such plural component systems are known in the art to achieve treatment for a plurality of workpieces and as such an incorporation would predictably improve process output by allowing more than singular workpiece to be processed, additionally, it is held that mere duplication of parts has no patentable significance unless a new and unexpected result it produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B.   
Additionally /Alternatively, with respect to the claimed feature of the guidance zone being “delimited by a separate housing”, Robbin further teaches wherein positioning a sealing / shielding means at the bottom of the furnace tunnel (brushes 106 a/b) and the top of the driving area (108 a/b) can predictably shield / seal the tunnel and driving areas from another (See, for example, [0053], [0060]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sealing brushes at the bottom of the 
With respect to the added limitation of the separate housing comprising a barrier having an opening therein, the barrier being positioned beneath an underside of a floor of the treatment tunnel between the gas compartment and driving area, the combination of JPH and Dany (above) dictates that the separate housing is positioned beneath an underside of a floor of the treatment tunnel between the gas compartment and driving area, and by further combination with Robbin, the housing comprises a barrier, such as a portion of upper and lower walls of housing and additionally / alternatively the sealing brushes extending therefrom to improve the sealing with an opening there between could additionally read on the claimed barrier.  Additionally / alternatively Dany has further taught the implementation of plates, baffles and flanges (44, 46, 47) with an opening there between (and positioned within the volume of what equates to the separate housing when considering the structure of JPH) to aid in directing the air blast (see, for example, Fig 3, col 3 lines 56-71 and col 4 lines 21-36).  Therefore it additionally would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further incorporated a barrier (plates / baffles / flanges) having an opening therein as it would predictable aid direction of air current while still permitting passage of the coupling device there through.  
Claim 15: JPH in view of Dany and Robbin teach claim 14 above and further teach whereinrein the gas compartment is connected via a first connecting passage with the treatment tunnel (such as area /interface between the volume where the air curtain passes and the interior of the furnace; further such as opening between brushes 106a/b)) and via a second connecting passage with the driving area (such as area /interface between the volume where the air curtain passes and the top of the driving 
wherein the chassis of a trolley in the driving area is movable and in the process the securing device is also taken into the treatment tunnel and the coupling device extends through the first and the second connecting passage and the gas compartment (see, for example, [0010] and Fig 1 of JPH; and Figures of Robbin). 
Claim 17: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein the gas compartment is configured as a flow compartment, wherein the gas compartment housing to this end comprises one or more gas inlets (31a) and one or more gas outlets (31b) (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 18: JPH in view of Robbin teach claim 15 above and further teach wherein the gas compartment is supplied by one or more gas inlets (31a) with gas for the gas barrier, which flows through the gas compartment along a flow path and in doing so in the gas compartment at least in part and at least in certain areas flows past a first connecting passage and/or the second connecting passage (refer to rejection of claim 15) and thereafter is discharged through one or more gas outlets (31b) from the gas compartment (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 19: JPH in view of Dany and Robbin teach claim 18 above and further teach wherein over a full longitudinal extension of the first connecting passage and/or the second connecting passage the gas barrier flows at least in part past these (see, for example, [0010] and Fig 1 of JPH wherein the air curtain / shielding means is formed over the entire length of the wall, thus it would span the full longitudinal extension of the passages, Robbin similarly teaches wherein the shielding means are desired along the full length of the tunnel [0055])).
Claim 20. JPH in view of Dany and Robbin teach claim 15 above and further teach wherein a flow section for the gas barrier is reduced, before gas of the gas barrier flows past the first connecting 
Claim 21:  JPH in view of Dany and Robbin teach claim 20 above and further teach wherein the flow guiding device comprises flow guiding elements (such as the narrowing walls at the narrowing interface of the air curtain origin 30a of Fig 1 of JPH).
Claim 23: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein the gas to be supplied to the gas compartment is conditioned by means of a conditioning device (such as an air circulation pipe, an air pump, and air cleaner and the like) (See, for example, [0010] of JPH).
Claim 25: JPH in view of Robbin teach claim 14 above and further teach the step of arranging a flow guiding device in the gas compartment (such as the narrowing walls at the narrowing interface of the air curtain origin 30a of Fig 1 of JPH) for forming flow slots between the low guiding device and the underside of the floor of the treatment tunnel (see, for example, Fig 1 of JPH and combination with Dany and Robbin applied to claim 14 above).
Claim 26: JPH further teaches wherein the flow slots are arranged at a same vertical height relative to the underside of the floor of the treatment tunnel (see, for example, Fig 1 of JPH, wherein the inlet and outlet slots are taught to be oriented / aligned in the same horizontal axis, thus when offsetting these inlets and outlets from within to beneath the underside of the planar floor, such shared horizontal axis offset would result in the slots being arrange at the same vertical height relative to the underside of the floor). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JPH in view of Dany and Robbin as applied to claim 14 above, and further in view of Nelson (US 2006/0110280; hereafter Nelson).


Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing.  With respect to the added limitation of the separate housing comprising a barrier having an opening therein, the barrier being positioned beneath an underside of a floor of the treatment tunnel between the gas compartment and driving area, the combination of JPH and Dany (above) dictates that the separate housing is positioned beneath an underside of a floor of the treatment tunnel between the gas compartment and driving area, and by further combination with Robbin, the housing comprises a barrier, such as upper and lower walls of housing and additionally / alternatively the sealing brushes 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712